IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VINCENT R. D'ANTONI,                  NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                       FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,

v.                                    CASE NO. 1D15-2922

NANCY N. D'ANTONI N/K/A
NANCY A. NOONEY, FORMER
WIFE,

      Appellee.


_____________________________/

Opinion filed February 3, 2016.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Gerald S. Bettman, Jacksonville, for Appellant.

Robert W. Elrod of Elrod & Elrod, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.